SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
381
CA 10-01909
PRESENT: CENTRA, J.P., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


THERESA ROACH, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

JOSEPH V. MARRA AND SUSAN E. MARRA,
DEFENDANTS-APPELLANTS.


LAW OFFICES OF LAURIE G. OGDEN, BUFFALO (LEO T. FABRIZI OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

JOHN F. DONOHUE, TONAWANDA, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered April 22, 2010 in a personal injury action. The
order granted the motion of plaintiff for summary judgment on the
issue of liability, sua sponte granted plaintiff summary judgment on
the issue of threshold injury and denied the cross motion of
defendants for summary judgment.

     Now, upon reading and filing the stipulation discontinuing appeal
signed by the attorneys for the parties on February 11 and 22, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court